Title: Romain Parat to Thomas Jefferson, 24 February 1818
From: Parat, Romain
To: Jefferson, Thomas


                    
                        Monsieur,
                         philadelphia le 24 fevrier 1818
                    
                    je craindrais de commettre une indiscrétion en me permettant de vous écrire, Si je ne Savois que la bienveillance, pour les étrangers malheureux, est une vertu qui doit être comptée au nombre des qualités qui vous distinguent.
                    Mr, j’avois obtenu une chaire de professeur de latin, au Lycée de Pau (où j’avais déja étudié Comme écolier pendant huit années); j’attendais chaque jour mon diplome du grand-maître mr de fontanes, lorsque les troubles occasionnés par la dernière révolution me forcèrent à fuir la france. Arrivé en Amérique et placé dans l’académie de mrs Carré & Sanderson, j’ai Continué une profession  pour la quelle j’ai toujours eu une inclination naturelle. Aujourd’hui, mr, je viens d’apprendre que, de Concert avec une Société respectable, vous travailliez à établir une université en Virginie; C’est un projet digne d’un homme qui a long-temps été placé à la tête de la république. Un collège bien organisé, où la jeunesse puisse recevoir une éducation Soignée est un des plus précieux présents que vous puissiez faire à la patrie. Nam homo Sicut arbor est, quæ Suaves negat fructus, Si illam inserere negligit horti Cultor. Si juventus, veluti Cera, variis flectitur in formis, levi conamine, quantâ Cum diligentiâ professoribus providendum est. illi, non inanibus verbis, Sed altâ cogitandi facultate præditi esse debent. Nam, sicut rusticus varia Sed convenientia Semina quibusque agri partibus mandat, Sic magister, quid discipulus Capere potest, observans, et quid non, ad varia illorum Convertit animos.
                    Mr, Si, malgré ma jeunesse et le peu de connoissance que j’ai de la langue Angloise, vous pouviez m’employer, dans vôtre université, Comme professeur de Latin, de francais ou d’arithmétique, Soyez Certain que vous n’obligerez pas un ingrat.
                    
                        j’ai l’honneur dêtre, monsieur, avec la plus parfaite Considération, votre obeïssant Serviteur.
                        (Market-street, no 372, philadelphia)
                        Romain parat
                    
                 
                    Editors’ Translation
                    
                        
                            Sir,
                             philadelphia 24 February 1818
                        
                        I would fear committing an indiscretion in allowing myself to write to you, if I did not know that kindness toward unfortunate strangers must be included among your many distinguishing virtues.
                        Sir, I had secured a professorship of Latin at the Lycée de Pau (where I had previously studied for eight years). I was awaiting my diploma from the grand maître, Mr. de Fontanes, when the troubles occasioned by the last revolution forced me to flee France. Having arrived in America and gotten a job at the academy of Messrs. Carré and Sanderson, I continued working in a profession to which I have always been naturally inclined. Today, Sir, I learned that, in concert with respectable associates, you are working to establish a university in Virginia. This is a project  worthy of a man who has long been placed at the head of the republic. A well-organized college, where young people can receive a refined education, is one of the most valuable gifts you would be able to offer the nation. For man is just like a tree that refuses to bear sweet fruit if the gardener neglects to graft it. If youth, like wax, is molded in various ways with little effort, with what great diligence must one provide for professors? They ought to be endowed not with empty words, but with a deep capacity for thought. For, just as the rustic entrusts different but appropriate seeds to each and every part of the field, so the teacher, paying attention to what the students can and cannot grasp, directs their minds to diverse things.
                        Sir, if, despite my youth and scant knowledge of the English language, you could employ me at your university as a professor of Latin, French, or arithmetic, you may be sure that you would not be obliging an ungrateful man.
                        
                        
                            I have the honor to be, Sir, with the most perfect consideration, your obedient servant.
                            (Market-street, no 372, philadelphia)
                            Romain parat
                        
                    
                